DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a non-final action in response to U.S. Patent Application No. 16/738,554 filed on January 9, 2020. Claims 1 – 18 are pending and have been examined.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on July 13, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class


Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method for provably fair atomic swaps of private digital assets, comprising: in a distributed ledger network, a settlement contract performing the following: defining a data structure comprising a first party field and a second party field on the distributed ledger, each field configured to store at least an asset type, a statement, and a proof; receiving, from a first temporary address for a first party to an exchange, an identifier, the first party's asset type, the first party's statement representing its side of the exchange, and a hash of the first party's proof; receiving, from a second temporary address for a second party to the exchange, the identifier, the second party's asset type, the second party's statement representing its side of the exchange, and a hash of the second party's proof; locking the hash of the first party's proof against the first temporary address on the distributed ledger; locking the hash of the second party's proof against the second temporary address on the distributed ledger; writing the first party's asset type and the first party's statement in the first party field, and the second party's asset type and the second party's statement in the second party field; receiving, from the first party, the identifier and the first party's proof; receiving, from the second party, the identifier and the second party's proof; hashing the first party's proof and retrieving a first retrieved temporary address associated with the hash of the first party's proof; verifying that the first retrieved temporary address matches the first temporary address and populating the sending the first party's statement representing its side of the exchange and the first party's proof, and the second party's statement representing its side of the exchange and the second party's proof for execution. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves verifying a currency exchange contract between two parties which amounts to commercial interactions which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 10 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method for provably fair atomic swaps of private digital assets, comprising: in a distributed ledger network, a settlement contract performing the following: defining a data structure comprising a first party field and a second party field on the distributed ledger, each field configured to store at least an asset type, a statement, and a proof; receiving, from a first temporary address for a first party to an exchange, an identifier, the first party's asset type, the first party's statement representing its side of the exchange, and a hash of the first party's proof; receiving, from a second temporary address for a second party to the exchange, the identifier, the second party's asset type, the second party's statement representing its side of the exchange, and a hash of the second party's proof; locking the hash of the first party's proof against the first temporary address on the distributed ledger; locking the hash of the second party's proof against the second temporary address on the distributed ledger; writing the first party's asset type and the first party's statement in the first party field, and the second party's asset type and the second party's statement in the second party field; receiving, from the first party, the identifier and the first party's proof; receiving, from the second party, the identifier and the second party's proof; hashing the first party's proof and retrieving a first retrieved temporary address associated with the hash of the first party's proof; verifying that the first retrieved temporary address matches the first temporary address and populating the first party field with the first party's proof; hashing the second party's proof and retrieving a second retrieved temporary address associated with the hash of the second party's proof; verifying that the second retrieved temporary address matches the second temporary address and populating the second party field with the second party's proof; and sending the first party's statement representing its side of the exchange and the first party's proof, and the second party's statement representing its side of the exchange and the second party's proof for execution. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 11 (the settlement contract is an Ethereum settlement contract), Claims 3 and 12 (the steps of receiving, from the first temporary address for a first party to an exchange, the identifier, the first party's asset type, the first party's statement representing its side of the exchange, and the hash of the first party's proof and receiving, from the second temporary address for a second party to the exchange, the identifier, the second party's asset type, the second party's statement representing its side of the exchange, and the hash of the second party's proof occur in any order),  Claims 4  and 12 (the steps of receiving, from the first party, the identifier and the first party's proof and receiving, from the second party, the identifier and the second party's proof occur in any order), Claims 5 and 14 (the asset type comprises an Anonymous Zether contract address), Claims 6 and 15 (the first party compares the second party's asset type and the second party's statement to the second party's asset type and an amount in an initial agreement before sending the identifier and the first party's proof), Claims 7 and 16 (the second party compares the first party's asset type and the first party's statement to the first party's asset type and an amount in an initial agreement before the identifier and the second party's proof), Claims 8 and 17 (deleting the first temporary address and the second temporary address) and Claims 9 and 18 (the first party and the second party agree to the exchange in a separate communication) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 18 are not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 6 – 13 and 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., On the Optionality and Fairness of Atomic Swaps, Association for Computing Machinery, Inc., AFT 2019 - Proceedings of the 1st ACM Conference on Advances in Financial Technologies, (“Han”), in view of Yu et al., CoinExpress: A Fast Payment Routing Mechanism in Blockchain-based Payment Channel Networks, 2018 27th International Conference on Computer Communication and Networks (ICCCN), (“Yu”).

Claim 1:
Han teaches:
A method for provably fair atomic swaps of private digital assets, comprising: in a distributed ledger network, a settlement contract performing the following: receiving, from a first temporary address for a first party to an exchange, an identifier, the first party's asset type, the first party's statement representing its side of the exchange, and a hash of the first party's proof; (See Han, pp. 64-65 (Initiate. Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.))

receiving, from a second temporary address for a second party to the exchange, the identifier, the second party's asset type, the second party's statement representing its side of the exchange, and a hash of the second party's proof; (See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

locking the hash of the first party's proof against the first temporary address on the distributed ledger; (See Han, pp. 64-65 (Initiate. Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.))

locking the hash of the second party's proof against the second temporary address on the distributed ledger;  (See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

writing the first party's asset type and the first party's statement in the first party field, and the second party's asset type and the second party's statement in the second party field; (See Han, pp. 64-65 (Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.), p. 65 (Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

receiving, from the first party, the identifier and the first party's proof; (See Han, pp. 64-65 (Initiate. Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.))

receiving, from the second party, the identifier and the second party's proof; (See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))
21PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500132 
hashing the first party's proof and retrieving a first retrieved temporary address associated with the hash of the first party's proof; (See Han, pp. 64-65 (Initiate. Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.))

verifying that the first retrieved temporary address matches the first temporary address and populating the first party field with the first party's proof; (See Han, pp. 64-65 (Initiate. Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.))

hashing the second party's proof and retrieving a second retrieved temporary address associated with the hash of the second party's proof; (See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

verifying that the second retrieved temporary address matches the second temporary address and populating the second party field with the second party's proof; and (See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

sending the first party's statement representing its side of the exchange and the first party's proof, and the second party's statement representing its side of the exchange and the second party's proof for execution. (See Han, p. 65 (Redeem. Alice redeems x2 Coin2 by publishing s, then Bob can also redeem x1 Coin1 with the published s. First, Alice provides s to txC,2 in order to redeemx2 Coin2 in txC,2.As a result, Alice redeems x2 Coin2, but exposes s to Bob. After that, Bob provides s to txC,1 in order to redeem x1 Coin1 in txC,1. In this way, Alice and Bob successfully exchange x1 Coin1 and x2 Coin2.))

Han does not expressly disclose, however, Yu teaches:
defining a data structure comprising a first party field and a second party field on the distributed ledger, each field configured to store at least an asset type, a statement, and a proof;  (See Yu, Section VI (On chain solutions focus on improving scalability by modifying existing blockchain design. A few promising techniques include increasing block size, using lightweight consensus algorithms, sharding [13], using Directed Acyclic Graph (DAG) instead of chain to store blocks[20], etc. Increasing block size directly increases a blockchain’s capability to store and process more transactions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Han discussed above, define a structure for storing data relating to a cryptocurrency exchange on blockchain, as taught by Yu. Han teaches the method of an atomic swap for two parties to exchange cryptocurrencies. It would have been obvious for Han in his atomic swap to define a structure for storing data relating to a cryptocurrency exchange between two parties on blockchain so as to effectively execute the atomic swap between the parties. Since the claimed invention is merely a combination of old elements, Han’s atomic swap for two parties to exchange cryptocurrencies and Yu’s structure for storing data relating to a cryptocurrency exchange on blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 2:
Han and Yu teach each and every element of Claim 1 above:
Han further teaches:
the settlement contract is an Ethereum settlement contract. (See Han, p. 71 (In this section, we describe how to implement our Fair Atomic Swap protocol in Section 5 on different blockchains. In particular, blockchains with smart contracts (such as Ethereum) can support our protocol directly, while blockchains with scripts only (such as Bitcoin) require an extra opcode which we call OP_LOOKUP_OUTPUT.))

Claim 3:
Han and Yu teach each and every element of Claim 1 above:
Han further teaches:
the steps of receiving, from the first temporary address for a first party to an exchange, the identifier, the first party's asset type, the first party's statement representing its side of the exchange, and the hash of the first party's proof and receiving, from the second temporary address for a second party to the exchange, the identifier, the second party's asset type, the second party's statement representing its side of the exchange, and the hash of the second party's proof occur in any order.  (See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

Claim 4:
Han and Yu teach each and every element of Claim 1 above:
Han further teaches:
the steps of receiving, from the first party, the identifier and the first party's proof and receiving, from the second party, the identifier and the second party's proof occur in any order.  (See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

Claim 6:
Han and Yu teach each and every element of Claim 1 above:
Han further teaches:
the first party compares the second party's asset type and the second party's statement to the second party's asset type and an amount in an initial agreement before sending the identifier and the first party's proof. (See Han, pp. 65-66 (We denote an American Call Option contract Π as Π=(π1,π2,K,A,T,C) where the option buyer Alice with π1 hopes to buy π2 from the option seller Bob; π1 and π2 are Alice’s currency and Bob’s asset, respectively; K is the strike price with the unit π2/π1 - the price of π2 measured in π1; A is the amount of the asset π2 that Bob wants to sell;T is the agreed strike time; C is the premium with the unit π1.
The process of an American Call Option is as follows: (1) Advertise: Alice creates and advertises an American Call Option contract Π=(π1,π2,K,A,T,C). (2) Contract: If Bob believes Π is profitable and Alice does not abort Π, Bob will participate in Π. When Bob participates, Alice should pay C to Bob first. Note that Alice does not pay forAπ2 at this stage. Also note that Bob cannot abort Π after participating in Π. (3) Exercise or Abort: Alice exercises Π - pays AK π1 to Bob - no later than T , and Bob gives Aπ2 to Alice. If Alice does not exercise Π no later than T , Π will abort - Alice gets π1 back and Bob gets π2 back. In other words, both of them get their underlying asset back, but Alice loses the premium C to Bob when Contract.))

Claim 7:
Han and Yu teach each and every element of Claim 1 above:
Han further teaches:
the second party compares the first party's asset type and the first party's statement to the first party's asset type and an amount in an initial agreement before the identifier and the second party's proof.  (See Han, pp. 65-66 (We denote an American Call Option contract Π as Π=(π1,π2,K,A,T,C) where the option buyer Alice with π1 hopes to buy π2 from the option seller Bob; π1 and π2 are Alice’s currency and Bob’s asset, respectively; K is the strike price with the unit π2/π1 - the price of π2 measured in π1; A is the amount of the asset π2 that Bob wants to sell;T is the agreed strike time; C is the premium with the unit π1. The process of an American Call Option is as follows: (1) Advertise: Alice creates and advertises an American Call Option contract Π=(π1,π2,K,A,T,C). (2) Contract: If Bob believes Π is profitable and Alice does not abort Π, Bob will participate in Π. When Bob participates, Alice should pay C to Bob first. Note that Alice does not pay forAπ2 at this stage. Also note that Bob cannot abort Π after participating in Π. (3) Exercise or Abort: Alice exercises Π - pays AK π1 to Bob - no later than T , and Bob gives Aπ2 to Alice. If Alice does not exercise Π no later than T , Π will abort - Alice gets π1 back and Bob gets π2 back. In other words, both of them get their underlying asset back, but Alice loses the premium C to Bob when Contract.))

Claim 8:
Han and Yu teach each and every element of Claim 1 above:
Han further teaches:
deleting the first temporary address and the second temporary address. (See Han, p. 62 (In a decentralized exchange traders publish and participate in deals, and the dealing process is regulated by a smart contract embedding the Atomic Swap protocol), p. 64 (Alice hopes to get x2 Coin2 from the swap participant Bob in exchange of x1 Coin1. Coin1 is the cryptocurrency on the blockchain BC1, and Coin2 is the cryptocurrency on the blockchain BC2. Alice is the holder of the address βA,1 on BC1 and the address βA,2 on BC2. Bob is the holder of the address βB,1 on BC1 and the address βB,2 on BC2.  βA,1 holds Coin1 with the amount no smaller than x1, and βB,2 holds Coin2 with the amount no smaller than x2. Figure 1 shows the process of Atomic Swap.))

Claim 9:
Han and Yu teach each and every element of Claim 1 above:
Han further teaches:
the first party and the second party agree to the exchange in a separate communication.  (See Han, pp. 64-65 (Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.), p. 65 (Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

Claim 10:
Han teaches:
A system for provably fair atomic swaps of private digital assets, comprising: a distributed ledger network comprising a node associated with a first party and a second node associated with a second party, the first party and the second party being parties to an exchange; (See Han, p. 64 (Process. Assuming the swap initiator Alice hopes to get x2 Coin2 from the swap participant Bob in exchange of x1 Coin1. Coin1 is the cryptocurrency on the blockchain BC1, and Coin2 is the cryptocurrency on the blockchain BC2. We denote the Atomic Swap as:
AS=(x1,Coin1,x2,Coin2) . Let Alice be the holder of the address βA,1 on BC1 and the address βA,2 on BC2. Let Bob be the holder of the address βB,1 on BC1 and the address βB,2 on BC2. βA,1 holds Coin1 with the amount no smaller than x1, and βB,2 holds Coin2 with the amount no smaller than x2. Figure 1 shows the process of AS. In detail, AS consists of four stages: Initiate, Participate, Redeem, and Refund.))

wherein the settlement contract: receives at the first node and from a first temporary address for the first party, an identifier, the first party's asset type, the first party's statement representing its side of the exchange, and a hash of the first party's proof; (See Han, pp. 64-65 (Initiate. Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.))

receives at the second node and from a second temporary address, the identifier, the second party's asset type, the second party's statement representing its side of the exchange, and a hash of the second party's proof; (See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

locks the hash of the first party's proof against the first temporary address on the distributed ledger; (See Han, pp. 64-65 (Initiate. Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.))

locks the hash of the second party's proof against the second temporary address on the distributed ledger; (See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

writes the first party's asset type and the first party's statement in the first party field, and the second party's asset type and the second party's statement in the second party field; (See Han, pp. 64-65 (Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.), p. 65 (Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

receives, from the first node and from the party, the identifier and the first party's proof;  (See Han, pp. 64-65 (Initiate. Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.))

receives, from the second node and from the second party, the identifier and the second party's proof;  24PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500132(See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

hashes the first party's proof and retrieving a first retrieved temporary address associated with the hash of the first party's proof;  (See Han, pp. 64-65 (Initiate. Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.))

verifies that the first retrieved temporary address matches the first temporary address and populating the first party field with the first party's proof; (See Han, pp. 64-65 (Initiate. Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.))

hashes the second party's proof and retrieving a second retrieved temporary address associated with the hash of the second party's proof; (See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

verifies that the second retrieved temporary address matches the second temporary address and populating the second party field with the second party's proof; and (See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

sends the first party's statement representing its side of the exchange and the first party's proof, and the second party's statement representing its side of the exchange and the second party's proof for execution.  (See Han, p. 65 (Redeem. Alice redeems x2 Coin2 by publishing s, then Bob can also redeem x1 Coin1 with the published s. First, Alice provides s to txC,2 in order to redeemx2 Coin2 in txC,2.As a result, Alice redeems x2 Coin2, but exposes s to Bob. After that, Bob provides s to txC,1 in order to redeem x1 Coin1 in txC,1. In this way, Alice and Bob successfully exchange x1 Coin1 and x2 Coin2.))

Han does not expressly disclose, however, Yu teaches:
a settlement contract defining a data structure comprising a first party field and a second party field, each field configured to store at least an asset type, a statement, and a proof, deployed to the first node and the second node of the distributed ledger; (See Yu, Section VI (On chain solutions focus on improving scalability by modifying existing blockchain design. A few promising techniques include increasing block size, using lightweight consensus algorithms, sharding [13], using Directed Acyclic Graph (DAG) instead of chain to store blocks[20], etc. Increasing block size directly increases a blockchain’s capability to store and process more transactions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Han discussed above, define a structure for storing data relating to a cryptocurrency exchange on blockchain, as taught by Yu. Han teaches the method of an atomic swap for two parties to exchange cryptocurrencies. It would have been obvious for Han in his atomic swap to define a structure for storing data relating to a cryptocurrency exchange between two parties on blockchain so as to effectively execute the atomic swap between the parties. Since the claimed invention is merely a combination of old elements, Han’s and Yu’s structure for storing data relating to a cryptocurrency exchange on blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 11:
Han and Yu teach each and every element of Claim 10 above:
Han further teaches:
the settlement contract is an Ethereum settlement contract. (See Han, p. 71 (In this section, we describe how to implement our Fair Atomic Swap protocol in Section 5 on different blockchains. In particular, blockchains with smart contracts (such as Ethereum) can support our protocol directly, while blockchains with scripts only (such as Bitcoin) require an extra opcode which we call OP_LOOKUP_OUTPUT.))

Claim 12:
Han and Yu teach each and every element of Claim 10 above:
Han further teaches:
the receipt of the first temporary address for a first party to an exchange, the identifier, the first party's asset type, the first party's statement representing its side of the exchange, and the hash of the first party's proof from the first party and the receipt of the identifier, the second party's asset type, the second party's statement representing its side of the exchange, and the hash of the second party's proof from the second party occur in any order.  (See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

Claim 13:
Han and Yu teach each and every element of Claim 10 above:
Han further teaches:
the receipt of the identifier and the first party's proof from the first party and the receipt of the identifier and the second party's proof from the second party occur in any order.  (See Han, p. 65 (Participate. Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

Claim 15:
Han and Yu teach each and every element of Claim 10 above:
Han further teaches:
the first party compares the second party's asset type and the second party's statement to the second party's asset type and an amount in an initial agreement before sending the identifier and the first party's proof.  (See Han, pp. 65-66 (We denote an American Call Option contract Π as Π=(π1,π2,K,A,T,C) where the option buyer Alice with π1 hopes to buy π2 from the option seller Bob; π1 and π2 are Alice’s currency and Bob’s asset, respectively; K is the strike price with the unit π2/π1 - the price of π2 measured in π1; A is the amount of the asset π2 that Bob wants to sell;T is the agreed strike time; C is the premium with the unit π1.
The process of an American Call Option is as follows: (1) Advertise: Alice creates and advertises an American Call Option contract Π=(π1,π2,K,A,T,C). (2) Contract: If Bob believes Π is profitable and Alice does not abort Π, Bob will participate in Π. When Bob participates, Alice should pay C to Bob first. Note that Alice does not pay forAπ2 at this stage. Also note that Bob cannot abort Π after participating in Π. (3) Exercise or Abort: Alice exercises Π - pays AK π1 to Bob - no later than T , and Bob gives Aπ2 to Alice. If Alice does not exercise Π no later than T , Π will abort - Alice gets π1 back and Bob gets π2 back. In other words, both of them get their underlying asset back, but Alice loses the premium C to Bob when Contract.))

Claim 16:
Han and Yu teach each and every element of Claim 10 above:
Han further teaches:
the second party compares the first party's asset type and the first party's statement to the first party's asset type and an amount in an initial agreement before the identifier and the second party's proof.  (See Han, pp. 65-66 (We denote an American Call Option contract Π as Π=(π1,π2,K,A,T,C) where the option buyer Alice with π1 hopes to buy π2 from the option seller Bob; π1 and π2 are Alice’s currency and Bob’s asset, respectively; K is the strike price with the unit π2/π1 - the price of π2 measured in π1; A is the amount of the asset π2 that Bob wants to sell;T is the agreed strike time; C is the premium with the unit π1.
The process of an American Call Option is as follows: (1) Advertise: Alice creates and advertises an American Call Option contract Π=(π1,π2,K,A,T,C). (2) Contract: If Bob believes Π is profitable and Alice does not abort Π, Bob will participate in Π. When Bob participates, Alice should pay C to Bob first. Note that Alice does not pay forAπ2 at this stage. Also note that Bob cannot abort Π after participating in Π. (3) Exercise or Abort: Alice exercises Π - pays AK π1 to Bob - no later than T , and Bob gives Aπ2 to Alice. If Alice does not exercise Π no later than T , Π will abort - Alice gets π1 back and Bob gets π2 back. In other words, both of them get their underlying asset back, but Alice loses the premium C to Bob when Contract.))

Claim 17:
Han and Yu teach each and every element of Claim 10 above:
Han further teaches:
the settlement contract deletes the first temporary address and the second temporary address. (See Han, p. 62 (In a decentralized exchange traders publish and participate in deals, and the dealing process is regulated by a smart contract embedding the Atomic Swap protocol), p. 64 (Alice hopes to get x2 Coin2 from the swap participant Bob in exchange of x1 Coin1. Coin1 is the cryptocurrency on the blockchain BC1, and Coin2 is the cryptocurrency on the blockchain BC2. 
Alice is the holder of the address βA,1 on BC1 and the address βA,2 on BC2. Bob is the holder of the address βB,1 on BC1 and the address βB,2 on BC2.  βA,1 holds Coin1 with the amount no smaller than x1, and βB,2 holds Coin2 with the amount no smaller than x2. Figure 1 shows the process of Atomic Swap.))

Claim 18:
Han and Yu teach each and every element of Claim 10 above:
Han further teaches:
first party and the second party agree to the exchange in a separate communication. (See Han, pp. 64-65 (Alice initiates AS at this stage. First, Alice picks a random secret s only known to herself, and computes the hash h= H(s) of s, where H is a secure hash function. Then, Alice creates an HTLC script C1 that “Alice pays x1 Coin1 from βA,1 to βB,1 if Bob can provide s which makes H(s) =h before or on a timelock δ1 (which is a timestamp). After δ1, Alice can refund the money - get x1 Coin1 back.” After creating C1, Alice publishes C1 as a transaction txC,1 on BC1. Note that h is published when publishing txC,1. Besides C1, Alice also creates a refund script R1 that “Alice pays x1 Coin1 from βA,1 to her another address.” This is to ensure x1 Coin1 can no longer be redeemed by others. Alice can publish R1 only after δ1. If Bob does not redeem x1 Coin1 and δ1 expires, Alice can refund x1 Coin1 by publishing R1 as a transaction txR,1 on BC1.), p. 65 (Bob participates in AS after Initiate. With the published h in txC,1, Bob creates another HTLC script C2 that “Bob pays x2 Coin2 from βB,2 to βA,2 if Alice can provide s before or on a timelock δ2 (which is a timestamp). After the time of δ2, Bob can refund the money - get x2 Coin2 back.” Here δ2 should expire before δ1. After creating C2, Bob publishes C2 as a transaction txC,2 on BC2. Note that Alice knows s so she can redeemx2 Coin2 in txC,2  anytime before δ2, but Bob cannot redeem x1 Coin1 in txC,1 because he does not know s. Besides C2, Bob also creates a refund script R2 that “Bob pays x2 Coin2 from βB,2 to his another address.” This is to ensure x2 Coin2 can no longer be redeemed by Alice. Bob can do this only after δ2. If Alice does not redeem x2 Coin2 before δ2 expires, Bob can refund x2 Coin2 by publishing R2 as a transaction txR,2 on BC2.))

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., On the Optionality and Fairness of Atomic Swaps, Association for Computing Machinery, Inc., AFT 2019 - Proceedings of the 1st ACM Conference on Advances in Financial Technologies, (“Han”), in view of Yu et al., CoinExpress: A Fast Payment Routing Mechanism in Blockchain-based Payment Channel Networks, 2018 27th International Conference on Computer Communication and Networks (ICCCN), (“Yu”), and further in view of Agrawal et al., US 2019/0164153 A1, (“Agrawal”).

Claim 5:
Han and Yu teach each and every element of Claim 1 above:
Han does not teach, however, Agrawal teaches:
the asset type comprises an Anonymous Zether contract address. (See Agrawal, Par. 229 (A similar ZK-proof can be used as the anonymous Zether transfer.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Han and Yu discussed above, an anonymous Zether transfer, as taught by Agrawal.  Han teaches the method of an atomic swap for two parties to exchange cryptocurrencies. Yu defines a structure for storing data relating to a cryptocurrency exchange on blockchain. It would have been obvious for Han in his atomic swap to define a structure for storing data relating to a cryptocurrency exchange between two parties on blockchain and to include an anonymous Zether so as to effectively execute the atomic swap between the parties while maintaining confidentiality and privacy in a blockchain system. Since the claimed invention is merely a combination of old elements, Han’s atomic swap for two parties to exchange cryptocurrencies, Yu’s structure for storing data relating to a cryptocurrency exchange on blockchain and Agrawal’s anonymous Zether transfer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 14:
Han and Yu teach each and every element of Claim 10 above:
Han does not teach, however, Agrawal teaches:
the asset type comprises an Anonymous Zether contract address. (See Agrawal, Par. 229 (A similar ZK-proof can be used as the anonymous Zether transfer.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Han and Yu discussed above, an anonymous Zether transfer, as taught by Agrawal.  Han teaches the method of an atomic swap for two parties to exchange cryptocurrencies. Yu defines a structure for storing data relating to a cryptocurrency exchange on blockchain. It would have been obvious for Han in his atomic swap to define a structure for storing data relating to a cryptocurrency exchange between two parties on blockchain and to include an anonymous Zether so as to effectively execute the atomic swap between the parties while maintaining confidentiality and privacy in a blockchain system. Since the claimed invention is merely a combination of old elements, Han’s atomic swap for two parties to exchange cryptocurrencies, Yu’s structure for storing data relating to a cryptocurrency exchange on blockchain and Agrawal’s anonymous Zether transfer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        12/4/2021